Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 1 of 17 PageID 3660




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

      UMG RECORDINGS, INC., et al.,

             Plaintiffs,

                 v.                                        Case No. 8:19-cv-00710-MSS-TGW

      BRIGHT HOUSE NETWORKS, LLC,

             Defendant.


                       PLAINTIFFS’ RESPONSE IN PARTIAL OPPOSITION
                      TO DEFENDANT BRIGHT HOUSE NETWORKS, LLC’S
                      MOTION TO RE-DESIGNATE CASE TO TRACK THREE

            Plaintiffs respectfully submit this response in partial opposition to Defendant Bright

     House Networks, LLC’s (“BHN”) Motion to Re-Designate Case to Track Three (ECF No.

     118). Plaintiffs do not oppose BHN’s request to re-designate the case to Track Three and

     agree with BHN that some extension to the case schedule is warranted. Indeed, a modest

     extension of some sort is needed because BHN has produced only five documents to date in

     the nine months since Plaintiffs served their initial discovery requests (in stark contrast to the

     over 180,000 documents Plaintiffs have produced). Plaintiffs do, however, oppose the 13-

     month extension BHN requests, which would set trial at the absolute outer bounds of the

     permissible period even under Track Three, and is unwarranted.

            The precise length of the extension actually needed turns on a threshold question that

     BHN has refused to answer. Plaintiffs therefore propose two alternative schedules with

     modest extensions of three to five months that are proportional to the case and the current

     state of discovery.
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 2 of 17 PageID 3661




            Specifically, Plaintiffs’ first proposed schedule extends trial from February 2021 to

     April 2021, and is premised on BHN not asserting a safe-harbor defense under the Digital

     Millennium Copyright Act (“DMCA”); the other extends trial to July 2021, and is predicated

     on BHN asserting such a safe-harbor defense, which implicates meaningful additional

     discovery. That threshold issue materially impacts the scope of fact discovery that will be

     needed. BHN has refused to answer whether it will assert the defense, even for the

     contributory infringement claim it has not moved to dismiss. In parallel litigation, in which

     Defendant Charter Communications, Inc. is represented by the same counsel as BHN, the

     court recently ordered Charter to file a “Partial Answer to the claims that are not the subject

     of the pending Motion to Dismiss.” Sahni Decl. Ex. C. This Court should do the same.

            There is no good cause for the substantial delay BHN seeks, and it cannot rely on its

     own lack of diligence—having produced only five documents to date—to delay this case by

     over a year. See Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998). The

     currently operative case schedule—under which trial would commence 22 months from the

     filing of the Complaint—was negotiated and set while counsel for all parties were

     completing litigation of a case nearly identical to this one in all material metrics: the number

     of parties, number of works in suit, and complexity of legal issues. That case—Sony Music

     Entertainment v. Cox Communications Inc., No 1:18-cv-00950 (E.D. Va.)—was fully

     litigated and completed, from the filing of the complaint through discovery, summary

     judgment, and a three-week jury trial that resulted in a verdict, in 17 months. Contrary to

     BHN’s portrayal, this case has not become any more complex or time consuming since the

     parties agreed to the current schedule last year: the legal claims are the same as when this




                                                 —2—
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 3 of 17 PageID 3662




     case was filed, the 10 new plaintiffs (out of 63) that were recently added are simply affiliated

     companies of the original plaintiffs, and Plaintiffs’ recent amendment of the works in suit

     lists decreased the number of works at issue.

            As further explained below, the Court should require BHN to state whether it is

     asserting a safe-harbor defense, adopt the corresponding revised case schedule that Plaintiffs

     have proposed, and reject BHN’s parallel schedule that would unnecessarily delay trial by

     over a year.

                                           BACKGROUND

     I.     PLAINTIFFS’ CLAIMS

            Plaintiffs are record companies and music publishers that produce, distribute, sell, and

     license some of the world’s most popular sound recordings and musical compositions.

     In recent years, Plaintiffs’ interest in—and exclusive right to reproduce and distribute—their

     copyrighted works has come under increasing attack from online peer-to-peer file-sharing

     programs that allow users to transfer music and other files directly to one another over the

     internet. Between 2012 and 2015, Plaintiffs and their representatives identified over one

     hundred thousand specific instances in which BHN’s subscribers used peer-to-peer file-

     sharing programs on the BHN network to distribute and copy Plaintiffs’ songs illegally.

     Plaintiffs notified BHN of these specific and repeated acts of infringement by BHN

     subscribers.

            Although BHN’s terms of service prohibit copyright infringement and give BHN the

     right to terminate users’ accounts for repeat infringements, BHN turned a blind eye to the

     rampant infringement occurring over its network. Based on BHN’s failure to take




                                                 —3—
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 4 of 17 PageID 3663




     appropriate steps to address the repeat infringing activity of its subscribers, Plaintiffs initiated

     this action last year, asserting two claims under the Copyright Act, one for contributory

     infringement and one for vicarious infringement.

     II.     STATE OF DISCOVERY

             Plaintiffs filed this case in March 2019, and discovery commenced in June, when the

     parties exchanged their initial discovery requests. In the almost nine months since then,

     Plaintiffs have produced over 180,000 documents, while BHN has produced only five.

             On January 8, 2020, the Court heard argument on Plaintiffs’ and BHN’s respective

     motions to compel regarding these discovery requests. The Court ordered both parties to

     produce certain documents by March 9. ECF No. 91. Plaintiffs immediately began

     undertaking collection and review of the ordered discovery, which is the most burdensome

     discovery for Plaintiffs in this case, and represents the bulk of their production obligations.

     In light of that burden, Plaintiffs filed a motion, which the Court granted, to extend their

     production deadline to May 1. ECF No. 120, 121. That extension is commensurate with the

     modest three-to-five month extensions proposed by Plaintiffs herein.

             Plaintiffs and BHN have propounded additional sets of Requests for Production and

     Interrogatories, and BHN has also propounded Requests for Admission. Responses to these

     discovery requests are due in the coming weeks.

     III.    STATE OF THE PLEADINGS

             On January 7, 2020, Plaintiffs filed their First Amended Complaint (“FAC”). ECF

     No. 88, 89. The FAC made no changes to the substantive or factual allegations of the

     original Complaint, or to the causes of action alleged. See Redline of Changes to FAC, ECF




                                                   —4—
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 5 of 17 PageID 3664




     No. 88-1. It only added 10 plaintiff entities—all of which are affiliated with the original

     53 1—and made minor changes to the names of others. Id. On February 15, 2020, Plaintiffs

     amended the works-in-suit exhibits to their complaint, in order to conform those exhibits to

     information learned in discovery. ECF No. 116. Those amendments did not add any

     works—they removed certain works and made minor corrections to others. See id.

            Immediately after Plaintiffs’ filing of the FAC in January, the Court automatically

     denied as moot BHN’s then-pending and fully briefed motion to dismiss, which sought to

     dismiss the vicarious claim asserted by Plaintiffs. See ECF No. 32, 90. Because the FAC did

     not effect any substantive changes to the Complaint, Plaintiffs suggested that BHN redirect

     the fully briefed motion to dismiss to the FAC. Sahni Decl. Ex. D (1/8/2020 Hr’g Tr.

     141:20–142:9). But BHN chose to file a new motion to dismiss, prompting a new round of

     briefing. See ECF No. 99. That renewed motion is now fully briefed, as of February 28,

     2020. See ECF No. 119.

     IV.    SCHEDULING DISCUSSIONS

            On June 5, 2019, the parties jointly submitted a Case Management Report. See ECF

     No. 34. The report included a mutually agreed upon schedule that set the deadline for

     discovery in June 2020, the deadline for dispositive motions in August 2020, and a trial term

     beginning January 11, 2021. ECF No. 34. It also included a deadline for Plaintiffs to join

     parties or amend pleadings (December 2, 2019, later moved to January 6, 2020 on the

     consent of both parties, see ECF No. 69) and a deadline for Plaintiffs to amend the exhibits to


     1
      As Plaintiffs have repeatedly explained and BHN well knows, the 63 specific plaintiff
     entities in this case are organized and grouped into six umbrella plaintiff groups.




                                                 —5—
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 6 of 17 PageID 3665




     their Complaint listing all works in suit (February 14, 2020) 2. Based on this submission, the

     Court entered the operative Case Management and Scheduling Order, which largely adopted

     the parties’ dates but set the trial term to begin February 1, 2021. ECF No. 68.

            During the course of the parties’ meet-and-confers on discovery issues, Plaintiffs

     repeatedly asked BHN—in calls throughout the fall of 2019 and in a formal letter on

     November 13, 2019—whether it intended to assert a safe-harbor defense under the DMCA.

     See Sahni Decl. Ex. A. As described above, whether BHN asserts a safe-harbor defense will

     meaningfully affect the scope of discovery, and in turn, the case schedule. BHN has refused

     to answer. Id. Ex. B.

            Last month, the parties began to discuss extensions to the case schedule. On January

     31, Plaintiffs proposed two alternate schedules, dependent on the threshold safe harbor issue.

     ECF No. 118-13. BHN again refused to disclose its position on the safe harbor and declared

     its intent to seek an extension of the trial date to March 2022—“about 8 months after

     [Plaintiffs’] longer proposal.” See ECF No. 118-13. The parties conferred but could not

     reach agreement. See ECF No. 118-13, 118-15, 118-16.

                                             ARGUMENT

     I.     THE COURT SHOULD ADOPT A MODEST, THREE-TO-FIVE
            MONTH EXTENSION TO THE CASE SCHEDULE.

            Good cause exists for a modest, three-to-five month extension to the operative case


     2
       BHN suggests that Plaintiffs missed this deadline when they filed the amended works-in-
     suit lists. See Def. Mot. 4–5. That is wrong. Plaintiffs attempted to file on February 14, but
     the Court’s CM/ECF system was unavailable due to an upgrade. See ECF No. 116 at 2 n.2.
     Plaintiffs therefore emailed the amendment to the Court on February 14, and then filed the
     amendment on February 15 when the CM/ECF system became available. See id. The Court
     promptly granted Plaintiffs’ motion to amend the next business day. ECF No. 117.



                                                —6—
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 7 of 17 PageID 3666




     schedule, in light of the state of discovery. See Fed. R. Civ. P. 16(b)(4) (requiring “good

     cause” to amend scheduling order); M.D. Fla. Local Rule 3.09(a) (same). To date, BHN has

     produced just five documents in response to the 24 document requests that Plaintiffs served

     nearly nine months ago. Plaintiffs therefore lack documents about key factual issues in the

     case, including, for example: BHN’s policies regarding copyright infringement, actions it

     took in response to copyright infringement notices, and the financial benefits BHN derived

     from tolerating infringing activity by its subscribers, among others. Without these

     documents, Plaintiffs cannot prepare for and take depositions, or draft targeted

     interrogatories and requests for admission.

            And while Plaintiffs have been working diligently to meet their discovery obligations,

     certain of those obligations are manifestly time consuming, and have proven even more time

     consuming than anticipated. See Blietz Decl. ISO Opp’n to Mot. to Compel ¶¶ 14–18, ECF

     No. 83-3 (explaining volume and complexity of collections for “ownership” documentation

     sought by BHN); Leak Decl. ISO Opp’n to Mot. to Compel ¶¶ 23–29, ECF No. 83-5 (same);

     McMullan Decl. ISO Opp’n to Mot. to Compel ¶¶ 24–29, ECF No. 83-6 (same). During the

     January 8 discovery hearing, Judge Wilson recognized that there should “be some flexibility”

     regarding the case deadlines, as this is a “complex case.” Sahni Decl. Ex. D (1/8/2020 Hr’g

     Tr. 142:20–143:25).

            Plaintiffs have developed two alternative schedules (attached hereto in Attachment

     A), contingent on whether BHN intends to assert a safe-harbor defense. If it does, the scope

     of discovery will materially expand. For example, to be eligible for a safe harbor, BHN will

     have to prove that it has “adopted and reasonably implemented, and informs subscribers and




                                                   —7—
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 8 of 17 PageID 3667




     account holders of the service provider’s system or network of, a policy that provides for the

     termination in appropriate circumstances of subscribers and account holders of the service

     provider’s system or network who are repeat infringers.” 17 U.S.C. § 512(i). Discovery into

     this issue will necessarily go beyond the infringing subscribers named in Plaintiffs’ notices.

     But BHN has to date resisted any discovery that extends this far.

            BHN has taken the position that it need not disclose whether it will assert a safe-

     harbor defense until it files its answer, after the Court decides its pending motion to dismiss.

     See Sahni Decl. Ex. A, B. But that is simply an excuse to delay these proceedings. This

     Court should require BHN to assert its affirmative defenses on at least the contributory

     infringement claim (which it has never sought to dismiss, see BHN’s Mot. to Dismiss, ECF

     No. 32, 99), as was recently ordered by a Colorado federal court in parallel litigation against

     Charter. Then, based on whether BHN asserts a safe-harbor defense, the Court should adopt

     the corresponding schedule proposed by Plaintiffs attached hereto in Attachment A.

     II.    BHN HAS FAILED TO SHOW GOOD CAUSE FOR THE THIRTEEN-
            MONTH EXTENSION IT SEEKS.

            Plaintiffs do not oppose BHN’s request to re-designate this case to Track Three, but

     do oppose BHN’s request to delay trial by 13 months, which would result in a three-year

     lapse between filing of this case and trial (March 25, 2019 to March 25, 2022). BHN lists

     three purported bases to extend the trial date this long: “[1] early stage of the pleadings, [2]

     the complexity and needs of the case, and [3] ongoing discovery delays.” Def.’s Mot. 12.

     None of these constitutes good cause for such a lengthy delay. See Fed. R. Civ. P. 16(b)(4)




                                                  —8—
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 9 of 17 PageID 3668




     (requiring “good cause” to amend scheduling order); M.D. Fla. Local Rule 3.09(a) (same). 3

            BHN first contends that Plaintiffs’ recent amendments to the Complaint warrant

     significant delay. Id. But Plaintiffs’ FAC contains no substantive alterations from the initial

     Complaint, and thus cannot have any effect on BHN’s defenses or the scope of discovery.

     See supra, Section III. Furthermore, to the extent there remains any uncertainty over the

     state of the pleadings, that is wholly attributable to BHN’s decision to file a second motion to

     dismiss rather than redirect its initial motion—fully briefed as of August 2019—to the FAC,

     as Plaintiffs had proposed. See supra, Section III.

            The only burden that BHN suggests could flow from the plaintiff entity amendments

     is that it will need to take additional depositions. Def.’s Mot. 12. This is specious. Last

     month, after Plaintiffs had amended their complaint, Plaintiffs and BHN filed a joint motion

     to set the deposition limit at 20 per side, which the Court granted. ECF No. 104, 110. Even

     if the limit were further increased, Plaintiffs’ proposed three-to-five month extensions more

     than accommodate for additional depositions. See Ambraziunas v. Bank of Boulder, 846 F.

     Supp. 1459, 1467 (D. Colo. 1994) (extending a discovery cut-off date by two months in

     response to the addition of 17 plaintiffs).

            Similarly, BHN’s argument that Plaintiffs’ recent amendments to the works in suit

     lists justify a 13-month trial delay is without merit. Those amendments were specifically


     3
       BHN spends the bulk of its Motion making unfounded characterizations about the nature of
     this case, the relief that Plaintiffs seek, and the case history here, and uses its Motion as an
     improper vehicle to rehash settled discovery disputes. In fact, the Motion does not address
     the governing “good cause” standard until the eleventh page. Plaintiffs disagree with the
     entirety of BHN’s prefatory mischaracterizations, but focus here only on whether BHN met
     its burden.




                                                   —9—
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 10 of 17 PageID 3669




     contemplated in the joint schedule submitted by the parties last June. See ECF No. 34, at 1–

     2. In other words, BHN has always known Plaintiffs would be amending their works in suit

     lists by February 2020, 4 and nevertheless agreed to a schedule 13 months shorter than that

     which it presently seeks. Moreover, Plaintiffs’ amendments decrease the total number of

     works in suit—thereby reducing the scope of discovery and trial—and thus cannot possibly

     justify a lengthy delay.

            Next, BHN argues generally that “discovery delays” and the “complexity of the case”

     warrant a significant extension. Def.’s Mot. 13–14. But while BHN contends that Plaintiffs’

     production delays support a lengthy extension, it ignores the fact that Plaintiffs have

     produced over 180,000 documents, while BHN has produced only five. See Sosa, 133 F.3d at

     1418 (good cause to extend requires the movant to show that “the schedule cannot ‘be met

     despite the diligence of the party seeking the extension’”); Lord v. Fairway Elec. Corp., 223

     F. Supp. 2d 1270, 1277 (M.D. Fla. 2002) (“[L]ack of diligence on the part of the party

     seeking modification ends the good cause inquiry . . . .”). BHN has already demonstrated it

     will delay producing documents as long as possible. If given the extra year it seeks, it will no

     doubt delay even more. In any event, BHN’s purported concern about the timing of

     Plaintiffs’ productions is disingenuous: Plaintiffs’ proposed schedules include substantial

     production completion dates, and to the extent BHN is concerned that Plaintiffs will not

     produce certain categories of documents until right before that deadline—an unfounded fear


     4
      In its Motion, BHN misrepresents the record by stating that “Plaintiffs also sought a new
     deadline to amend the exhibits to their Complaint that set forth the works-in-suit, which the
     Court set for February 14, 2020.” Def.’s Mot. 4–5. The parties jointly agreed to that
     deadline last June, and it has not changed since. See ECF No. 34, at 1–2.




                                                — 10 —
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 11 of 17 PageID 3670




     given that Plaintiffs (unlike BHN) have been making rolling productions for months—the

     proper recourse is to include interim deadlines for producing those categories, which

     Plaintiffs’ proposed schedules also provide. 5

            Furthermore, the complexity of this case has not increased since it was first filed. To

     the extent BHN will need to “conduct discovery in connection with the large number of

     Plaintiffs and third-parties,” Def.’s Mot. 16, that is not a new development. See Andritz, Inc.

     v. S. Maint. Contractor, LLC, No. 3:08-CV-44 (CDL), 2010 WL 11530352, at *1 (M.D. Ga.

     Mar. 5, 2010) (“‘Good cause’ means that due to unforeseeable circumstances, the party

     seeking the amendment to the scheduling order could not have met the existing deadline

     despite the exercise of reasonable diligence.” (emphasis added)). In addition, BHN does not

     explain how this case is any more complex than the similar Sony v. Cox litigation, which was

     fully litigated by the same defense firm, beginning to end, in 17 months—a fraction of the

     time BHN proposes here. 6

                                            CONCLUSION

            For these reasons, the Court should require BHN to state now whether it will assert a

     safe-harbor defense, adopt one of the two proposed schedules attached hereto in Attachment



     5
       BHN contends that Plaintiffs used the parties’ meet and confers on scheduling as a “delay
     tactic” and alleges that Plaintiffs did not make any changes to their proposed schedule in
     response to the discussions. Def.’s Mot. 7. That is demonstrably false. After meeting and
     conferring with BHN, Plaintiffs added interim deadlines to their proposed schedule
     specifically to be responsive BHN’s purported concerns about the timeline for Plaintiffs’
     productions. Compare ECF No. 118-13, with ECF No. 118-16.
     6
      BHN’s unexplained 13-month delay appears to be an attempt to delay trial in this case until
     after Cox’s appeal of the $1 billion jury verdict against it; that is not a proper basis for
     seeking such a lengthy delay. See Jury Verdict, ECF No. 669, Sony Music Entm’t, No. 1:18-
     cv-00950 (E.D. Va. Dec. 19, 2019).



                                                — 11 —
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 12 of 17 PageID 3671




     A, and reject the schedule proposed in BHN’s Motion to Re-Designate Case to Track Three

     (ECF No. 118).

      Dated: March 6, 2020                        /s/ Mitchell A. Kamin
                                                  Mitchell A. Kamin (pro hac vice)
                                                  Neema T. Sahni (pro hac vice)
                                                  COVINGTON & BURLING LLP
                                                  1999 Avenue of the Stars, Suite 3500
                                                  Los Angeles, CA 90067-4643
                                                  Telephone: (424) 332-4800
                                                  mkamin@cov.com
                                                  nsahni@cov.com
                                                  Jonathan M. Sperling (pro hac vice)
                                                  COVINGTON & BURLING LLP
                                                  The New York Times Building
                                                  620 Eighth Avenue
                                                  New York, NY 10018-1405
                                                  Telephone: (212) 841-1000
                                                  jsperling@cov.com
                                                  David C. Banker, Esquire
                                                  Florida Bar No. 0352977
                                                  Bryan D. Hull, Esquire
                                                  Florida Bar No. 020969
                                                  BUSH ROSS, P.A.
                                                  1801 North Highland Avenue
                                                  P.O. Box 3913
                                                  Tampa, FL 33601-3913
                                                  Telephone: (813) 224-9255
                                                  dbanker@bushross.com
                                                  bhull@bushross.com
                                                  Matthew J. Oppenheim (pro hac vice)
                                                  Scott A. Zebrak (pro hac vice)
                                                  Jeffrey M. Gould (pro hac vice)
                                                  OPPENHEIM + ZEBRAK, LLP
                                                  4530 Wisconsin Ave. NW, 5th Floor
                                                  Washington, DC 20016
                                                  Telephone: (202) 621-9027
                                                  matt@oandzlaw.com
                                                  scott@oandzlaw.com
                                                  jeff@oandzlaw.com
                                                  Attorneys for Plaintiffs




                                             — 12 —
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 13 of 17 PageID 3672




                                      ATTACHMENT A

                           PLAINTIFFS’ PROPOSED SCHEDULES

                                                        No DMCA          Yes DMCA Safe
                                                        Safe Harbor      Harbor Defense
                                                        Defense

      Deadline                 Original Date            Revised Date     Revised Date

      Completion of            March 9, 2020 (ECF       May 1, 2020      May 1, 2020
      Plaintiffs’ Production   No. 93)                  (This deadline   (This deadline was
      of (i) Ownership                                  was ordered by   ordered by the Court
      Documents As Ordered                              the Court on     on March 4, ECF
      by the Court and (ii)                             March 4, ECF     No. 121)
      Digital Copies of                                 No. 121)
      Works-in-Suit As
      Ordered by the Court
      (see Order Regarding
      Mot. to Compel, ECF
      No. 93)

      Completion of            N/A                      May 1, 2020      May 22, 2020
      Production of
      Documents Parties
      Have Already Agreed
      to Produce Pursuant to
      Initial Discovery
      Requests

      Completion of            N/A                      N/A              July 1, 2020
      Production of
      Documents Related to
      DMCA Safe Harbor,
      Including Those
      Responsive to
      Plaintiffs’ Requests
      and Any That BHN
      Intend to Rely Upon if
      It Asserts the Defense




                                               — 13 —
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 14 of 17 PageID 3673




      Mediation Deadline         March 27, 2020 (see     May 27, 2020    July 27, 2020
                                 Scheduling Order,
                                 ECF No. 68)

      Deadline to Serve          N/A                     June 17, 2020   August 19, 2020
      Written Discovery

      Substantial Completion     N/A                     July 1, 2020    August 31, 2020
      of Document
      Productions (for
      requests served at least
      45 days prior)

      Disclosure of Expert       Plaintiffs: April 10,   Plaintiffs:     Plaintiffs: September
      Reports                    2020                    August 10,      25, 2020
                                 Defendant: May 11,      2020            Defendant: October
                                 2020                    Defendant:      26, 2020
                                 (see Scheduling         September 9,
                                 Order, ECF No. 68)      2020

      Last Date to File          N/A                     August 17,      October 16, 2020
      Motion to                                          2020
      Compel/Seek relief
      from Court on Fact
      Discovery Issues

      Close of Fact              June 11, 2020 (see      September 30,   November 30, 2020
      Discovery (Including       Scheduling Order,       2020
      Party and Third-Party      ECF No. 68)
      Depositions)

      Close of Expert            N/A                     October 9,      November 30, 2020
      Discovery                                          2020

      Dispositive Motions        August 4, 2020 (see     October 26,     January 5, 2021
      Deadline                   Scheduling Order,       2020
                                 ECF No. 68)

      Deadline to Meet in        December 4, 2020        March 2, 2021   May 4, 2021
      Person to Prepare Joint    (see Scheduling
      Final Pretrial             Order, ECF No. 68)
      Statement




                                               — 14 —
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 15 of 17 PageID 3674




      Deadline for Joint     December 14, 2020      March 12,        May 17, 2021
      Final Pretrial         (see Scheduling        2021
      Statement              Order, ECF No. 68)

      Deadline for all       January 4, 2021 (see   March 19,        June 2, 2021
      Motions in Limine or   Scheduling Order,      2021
      Other Pre-Trial        ECF No. 68)
      Motions

      Trial Briefs Due       January 11, 2021       April 2, 2021    June 9, 2021
                             (see Scheduling
                             Order, ECF No. 68)

      Trial                  February 1, 2021       April 26, 2021   July 5, 2021
                             (see Scheduling
                             Order, ECF No. 68)




                                          — 15 —
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 16 of 17 PageID 3675




                                 LOCAL RULE 3.09(d) CERTIFICATION

            Pursuant to Local Rule 3.09(d), undersigned counsel certifies that the Plaintiff entities

     have been notified of this filing and have consented to it.



      Dated: March 6, 2020                            /s/ Mitchell A. Kamin
                                                      Mitchell A. Kamin




                                                 — 16 —
Case 8:19-cv-00710-MSS-TGW Document 122 Filed 03/06/20 Page 17 of 17 PageID 3676




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that, on March 6, 2020, I caused the foregoing document and

     all supporting materials thereto to be filed electronically with the Clerk of the Court using the

     CM/ECF system, which will send a notice of electronic filing to all counsel of record

     registered with CM/ECF.


                                                           /s/ Mitchell A. Kamin
                                                           Attorney




                                                 — 17 —
